        Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 1 of 17



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


KORTNEY MCGEE,                                     CV 19-43-TJC

                    Plaintiff,
                                                   ORDER
vs.

ANDREW SAUL, Commissioner of
Social Security,

                    Defendant.

      Plaintiff Kortney McGee (“McGee”) filed a complaint pursuant to 42 U.S.C.

§ 405(g) of the Social Security Act, requesting judicial review of the final

administrative decision of the Commissioner of Social Security (“Commissioner”)

regarding the denial of her claim for Supplemental Security Income (“SSI”) under

Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-1383f. (Doc. 1.) The

Commissioner subsequently filed the Administrative Record (“A.R.”). (Doc. 7.)

      Presently before the Court is McGee’s motion for summary judgment,

seeking reversal of the Commissioner’s denial, and remand for an award of

disability benefits or alternatively for further administrative proceedings. (Doc. 9.)

The motion is fully briefed and ripe for the Court’s review. (Docs. 9-11.)

      For the reasons set forth herein, and after careful consideration of the record

and applicable law, the Court finds the ALJ’s decision should be AFFIRMED.

                                          1
        Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 2 of 17



I.    Factual Background

      This matter has been ongoing since October 2007 and has involved multiple

hearings, denials, reconsiderations, administrative appeals, and judicial reviews.

Thus, the parties are well-versed in the underlying facts of the case, having filed

hundreds of pages in briefing. The Court will therefore confine this background to

the current procedural posture of the case.1

      The U.S. District Court for the District of Montana has twice reviewed the

Commissioner’s denials of McGee’s original 2007 application for benefits. The

first judicial review came after McGee appealed the denial of her request for

benefits on September 19, 2011. See McGee v. Astrue, CV 11-63-GF-SEH, 2012

WL 2711541 (D. Mont. June 14, 2012). U.S. Magistrate Judge Keith Strong

entered Findings & Recommendations on June 14, 2012, recommending that the

ALJ decision be affirmed. Id. District Court Judge Sam Haddon adopted Judge

Strong’s Findings & Recommendations on July 9, 2012. McGee v. Astrue, No.

CV-11-63-GF-SEH, 2012 WL 2746548. (D. Mont. July 9, 2012).

      McGee then timely appealed to the Ninth Circuit Court of Appeals, where

the appellate court affirmed in part and reversed and remanded in part. McGee v.

Colvin, 556 F. App’x 616, 617 (9th Cir. 2014). The appellate court held that the


1
  A more complete account of the factual background may be found in Judge
Strong’s Findings and Recommendations in McGee v. Astrue, CV 11-63-GF-SEH,
2012 WL 2711541, Doc. 21 (D. Mont. June 14, 2012).
                                       2
        Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 3 of 17



ALJ’s findings that “McGee did not have any significant non-exertional

limitations” was not supported by substantial evidence and specific, clear and

convincing reasons. Id. at 618 (emphasis original). Specifically, the court ruled

that the record failed to show “McGee’s urinary issues were fully controlled, such

that she might not have the limitation of needing ready access to a restroom at

work.” Id. Next, the record did not support “the broader conclusion that McGee

has no significant limitations with her right hand and arm.” Id. Last, the ALJ

failed to “explain why the inability to walk or stand for more than an hour at a time

is not itself a significant non-exertional limitation.” Id. On remand, the

Commissioner was instructed to make additional findings with respect to McGee’s

non-exertional limitations. Id.

      After remand, a hearing was held, and McGee’s benefits were again denied.

(See A.R. 476-498.) McGee then sought her second judicial review before this

Court. See McGee v. Berryhill, CV-16-39-BLG-TJC, 2018 WL 1378750 (D.

Mont. Mar. 19, 2018). This Court affirmed the Commissioner’s determinations in

part, finding that the ALJ satisfied the Ninth Circuit’s instructions as to McGee’s

limitations with her right hand and arm, as well as with her inability to stand for

more than an hour at a time. 2018 WL 1378750, at *11. The Court reversed in

part, however, relating to the ALJ’s treatment of McGee’s urinary incontinence,

and identified two shortcomings. Id. at *12.

                                          3
        Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 4 of 17



      First, this Court noted that the residual functional capacity (“RFC”) failed to

“allow for ready access to a restroom, as the Ninth Circuit required the ALJ to

consider.” Id. Second, the ALJ did not define what was meant in the RFC by

allowing for “a normal break schedule” or “mid-shift” breaks, when discussing

McGee’s access to a restroom. Id. The Court also found that the ALJ failed to

provide specific, clear, and convincing reasons for rejecting McGee’s testimony

relating to her urinary incontinence. Id. at *13. Thus, the Court remanded for

further proceedings to comply with the Ninth Circuit’s order. Id. at *16.

      On remand, the ALJ held another hearing on October 10, 2018 and rendered

an adverse decision December 20, 2018. (A.R. 1100, 1104, 1136.) In considering

McGee’s RFC, the ALJ found she could perform light work and could sit 1.5 hours

at a time, “with breaks either for several minutes during normal and mid-shift

breaks (standardized breaks, which are typically the middle of an 8-hour shift or

every 2 hours) or a simple break to stand and stretch or walk before returning to a

seated position (taking less than a minute).” (A.R. 1118.) The ALJ also found

McGee “would need ready access to a restroom and a restroom break of 3-4

minutes every hour and a half.” (Id.) The ALJ reasoned “[w]ith those breaks, the

claimant could work 8 hours in a seated position.” (Id.) In sum, the ALJ

concluded that the RFC “accounts for incontinence by restrictions that the claimant

needs ready access and bathroom breaks every 90 minutes.” (A.R. 1119, 1122.)

                                         4
        Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 5 of 17



      Given this RFC, the ALJ adopted the testimony of a vocational expert, and

found “that since attaining age 18, [McGee] has been capable of making a

successful adjustment to other work that exists in significant numbers in the

national economy.” (A.R. 1126). Thus, the ALJ concluded that McGee was not

disabled. (Id.)

      McGee subsequently filed this action, seeking judicial review of the ALJ’s

decision.2

II.   Legal Standard

      A.     Scope of Review

      The Social Security Act allows unsuccessful claimants to seek judicial

review of the Commissioner’s final agency decision. 42 U.S.C. §§ 405(g),

1383(c)(3). The scope of judicial review is limited. The Court must affirm the

Commissioner’s decision unless it “is not supported by substantial evidence or it is

based upon legal error.” Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999). See

also Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005) (“We may

reverse the ALJ’s decision to deny benefits only if it is based upon legal error or is


2
 McGee has requested a closed period of disability from September 1990 to
January 1, 2015. (A.R. 1103, 1119.) McGee attained the age of 18 on September
10, 2008. (A.R. 1108.) The ALJ found that she was not disabled under the Social
Security Act before attaining age 18, and McGee has not requested review of that
determination here. (A.R. 1115.) Therefore, the effective closed period of
disability at issue is between September 10, 2008 and January 1, 2015.

                                          5
          Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 6 of 17



not supported by substantial evidence.”); Flaten v. Sec’y of Health & Human

Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).

      “Substantial evidence is more than a mere scintilla but less than a

preponderance.” Tidwell, 161 F.3d at 601 (citing Jamerson v. Chater, 112 F.3d

1064, 1066 (9th Cir. 1997)). “Substantial evidence is relevant evidence which,

considering the record as a whole, a reasonable person might accept as adequate to

support a conclusion.” Flaten, 44 F.3d at 1457. In considering the record as a

whole, the Court must weigh both the evidence that supports and detracts from the

ALJ’s conclusions. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985); Day v.

Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975)). The Court must uphold the

denial of benefits if the evidence is susceptible to more than one rational

interpretation, one of which supports the ALJ’s decision. Burch v. Barnhart, 400

F.3d 676, 679 (9th Cir. 2005); Flaten, 44 F.3d at 1457 (“If the evidence can

reasonably support either affirming or reversing the Secretary’s conclusion, the

court may not substitute its judgment for that of the Secretary.”). However, even if

the Court finds that substantial evidence supports the ALJ’s conclusions, the Court

must set aside the decision if the ALJ failed to apply the proper legal standards in

weighing the evidence and reaching a conclusion. Benitez v. Califano, 573 F.2d

653, 655 (9th Cir. 1978) (quoting Flake v. Gardner, 399 F.2d 532, 540 (9th Cir.

1968)).

                                          6
        Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 7 of 17



      B.     Determination of Disability

      To qualify for disability benefits under the Social Security Act, a claimant

must show two things: (1) she suffers from a medically determinable physical or

mental impairment that can be expected to last for a continuous period of twelve

months or more, or would result in death; and (2) the impairment renders the

claimant incapable of performing the work she previously performed, or any other

substantial gainful employment which exists in the national economy. 42 U.S.C.

§§ 423(d)(1)(A), 423(d)(2)(A). A claimant must meet both requirements to be

classified as disabled. Id.

      The Commissioner makes the assessment of disability through a five-step

sequential evaluation process. If an applicant is found to be “disabled” or “not

disabled” at any step, there is no need to proceed further. Ukolov v. Barnhart, 420

F.3d 1002, 1003 (9th Cir. 2005) (quoting Schneider v. Comm’r of the Soc. Sec.

Admin., 223 F.3d 968, 974 (9th Cir. 2000)). The five steps are:

      1. Is claimant presently working in a substantially gainful activity? If so,
         then the claimant is not disabled within the meaning of the Social
         Security Act. If not, proceed to step two. See 20 C.F.R. §§ 404.1520(b),
         416.920(b).

      2. Is the claimant’s impairment severe? If so, proceed to step three. If not,
         then the claimant is not disabled. See 20 C.F.R. §§ 404.1520(c),
         416.920(c).

      3. Does the impairment “meet or equal” one of a list of specific
         impairments described in 20 C.F.R. Part 220, Appendix 1? If so, then the

                                         7
        Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 8 of 17



            claimant is disabled. If not, proceed to step four. See 20 C.F.R. §§
            404.1520(d), 416.920(d).

       4. Is the claimant able to do any work that he or she has done in the past? If
          so, then the claimant is not disabled. If not, proceed to step five. See 20
          C.F.R. §§ 404.1520(e), 416.920(e).

       5. Is the claimant able to do any other work? If so, then the claimant is not
          disabled. If not, then the claimant is disabled. See 20 C.F.R. §§
          404.1520(f), 416.920(f).

Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       McGee contends the ALJ erred at step five in finding that she was capable of

doing work that existed in sufficient numbers in the national economy.

III.   Discussion

       McGee questions whether substantial evidence supports the denial of

benefits, primarily taking issue with the ALJ’s discounting her testimony relating

to the intensity, persistence, and limiting effects of her symptoms. (Doc. 9 at 5-6.)

McGee also argues that the Commissioner did not comply with this Court’s March

19, 2018 Order by not accounting for emergency use of a restroom. (Id. at 17.)

       The Court will address each issue in turn.

       A.      McGee’s Credibility

       McGee broadly questions whether substantial evidence supports the denial

of her benefits. (Doc. 9 at 5.) In briefing, McGee specifically takes issue with the

ALJ’s discounting her testimony. She argues that “[t]he medical evidence fully

supports the testimony of Kortney McGee relative to the severe and debilitating
                                           8
        Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 9 of 17



limitations caused by her cerebal [sic] palsy, hemiplegia on the right, urinary

incontinence, and seizures.”). (Id. at 6.)

      It should first be noted, however, that the Court previously determined that

the ALJ properly discounted McGee’s testimony with respect to her physical

limitations. In McGee v. Berryhill, this Court found:

      The ALJ did present clear and convincing reasons for discrediting some
      of Plaintiff’s testimony regarding her physical limitations, including
      that she walked without difficulty at the hearing, had a normal gait, did
      not change positions at the hearing, and that she conducts daily
      activities inconsistent with her claimed symptoms.

McGee v. Berryhill, 2018 WL 1378750, at *13 (citing A.R. 486, 495).

      “The law of the case doctrine generally prohibits a court from considering an

issue that has already been decided by that same court or a higher court in the same

case.” Stacy v. Colvin, 825 F.3d 563, 567 (9th Cir. 2016). In Stacy, the Ninth

Circuit expressly held the law of the case doctrine applies in the social security

context. Id. Thus, the law of the case doctrine precludes the re-litigation of issues

that were settled by the district court’s prior remand order, unless (1) the evidence

on remand is substantially different, (2) the controlling law has changed, or (3) if

applying the doctrine would be unjust. Id.

      District courts in the Ninth Circuit have historically declined to reconsider

issues that were decided by a prior remand order. See e.g. Pearson v. Chater, 1997

WL 314380, *3 (N.D. Cal. Feb. 20, 1997) (“Under the law of the case doctrine,

                                             9
       Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 10 of 17



this court will not re-examine its legal decision that the ALJ had sufficient reasons

to discount Dr. Newkirk’s testimony.”); Neuvirth v. Astrue, 2011 WL 2470676, *5

(E.D. Wash. June 20, 2011) (finding it would be error for the court to reconsider

whether the ALJ properly discounted a medical source’s opinion where the district

court’s prior remand order expressly affirmed the ALJ’s reason for rejecting the

opinion).

      Here, the Court previously determined the ALJ gave sufficiently clear and

convincing reasons for discounting McGee’s testimony with respect to her physical

limitations. McGee, 2018 WL 1378750, at *13. The Court finds none of the three

exceptions to the law of the case doctrine are applicable with respect to this issue.

Accordingly, the Court declines to re-examine its prior determination that the ALJ

did not err in making his credibility determination regarding McGee’s physical

limitations.

      The Court did not, however, make the same determination regarding

McGee’s complaints of urinary incontinence, finding instead that “the ALJ failed

to cite specific, clear, and convincing reasons for rejecting Plaintiff’s testimony

regarding her urinary incontinence.” Id. Thus, the Court will turn to the ALJ’s

reasons for discounting McGee’s testimony as it relates to urinary continence.




                                          10
       Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 11 of 17



      McGee argues that the ALJ made only general credibility findings as to her

testimony regarding urinary incontinence, without providing any specific, clear and

convincing reasons. (Doc. 9 at 30.)

      The Commissioner asserts that the ALJ properly determined McGee was not

credible because medical records were not consistent with her allegations of

frequent major accidents that required her to stop, clean up, and change for 30

minutes at a time. (Doc. 10 at 12-13.)

      The credibility of a claimant’s testimony is analyzed in two steps. Vasquez

v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must determine

whether the claimant has presented objective evidence of an impairment or

impairments that could reasonably be expected to produce the pain or other

symptoms alleged. Id. Second, if there is no affirmative evidence of malingering,

the ALJ may reject the claimant’s testimony only if she provides “specific, clear

and convincing reasons” for doing so. Id. “In order for the ALJ to find [the

claimant’s] testimony unreliable, the ALJ must make ‘a credibility determination

with findings sufficiently specific to permit the court to conclude that the ALJ did

not arbitrarily discredit claimant’s testimony.’” Turner v. Commissioner of Soc.

Sec. Admin., 613 F.3d 1217, 1224 n.3 (9th Cir. 2010). “General findings are

insufficient; rather, the ALJ must identify what testimony is not credible and what

evidence undermines the claimant’s complaints.” Reddick v. Chater, 157 F.3d at

                                         11
       Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 12 of 17



722 (quoting Lester, 81 F.3d at 834)). See also Brown-Hunter v. Colvin, 806 F.3d

487, 494 (9th Cir. 2015). The clear and convincing standard “is not an easy

requirement to meet: ‘[It] is the most demanding required in Social Security

cases.’” Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014).

      To assess a claimant’s credibility, the ALJ may consider (1) ordinary

credibility techniques, (2) unexplained or inadequately explained failure to seek or

follow treatment or to follow a prescribed course of treatment, and (3) the

claimant’s daily activities. Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996);

Fair v. Bowen, 885 F.2d 597, 603-04 (9th Cir. 1989). An ALJ may also take the

lack of objective medical evidence into consideration when assessing credibility.

Baston v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir. 2004).

However, the ALJ may not reject the claimant’s statements about the intensity and

persistence of their pain or other symptoms “solely because the available objective

medical evidence does not substantiate [the claimant’s] statements.” 20 C.F.R. §

404.1529(c)(2).

      The first step of this credibility analysis is not at issue. The ALJ determined

that McGee’s medically determinable impairments could be reasonably expected to

produce the alleged symptoms. (A.R. 1109.) Further, the ALJ did not present

findings that McGee is malingering. Therefore, the ALJ was required to provide




                                         12
       Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 13 of 17



clear and convincing reasons for rejecting McGee’s testimony regarding her

symptoms. The Court finds the ALJ did so.

      The ALJ found that while McGee’s testimony was mostly consistent with

the medical evidence, “the claimant’s statement concerning the intensity,

persistence, and limiting effects of her symptoms are not entirely consistent with

the evidence.” (A.R. 1109, 1119.) Specifically, the ALJ took issue with McGee’s

testimony relating to the frequency of her incontinence, particularly the frequency

of “complete loss” incidents. (A.R. 1120, 1122.) The ALJ concluded the “need

for longer breaks several times per week is not justified by the treatment history

…” (A.R. 1122-23.) In reaching his conclusion, the ALJ properly identified

specific aspects of Plaintiff’s testimony he found not credible and cited specific

evidence he believed contradicted that testimony. Reddick, 157 F.3d at 722;

Brown-Hunter, 806 F.3d at 489. The ALJ reasoned that “the record shows

improvement in incontinence symptoms and generally does not distinguish the

intensity of accidents, such as wetting or leaking or whether the claimant was

required to completely change.” (A.R. 1120.)

      The Court also finds that substantial evidence in the record supports the

ALJ’s conclusions. The ALJ compared McGee’s testimony in the 2008 and 2015

hearings with her medical records, finding the clinical discussion in the records

reflected less drastic issues than the complete loss incidents suggested in her

                                         13
       Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 14 of 17



testimony. (Id., citing A.R. 346.) In 2010, for example, the ALJ notes that McGee

reported stability in her symptoms but nocturia developing as possibly related to an

acute urinary tract infection. (A.R. 1121, citing 1069.) That same fall, McGee

also denied “dysuria, hematuria, frequency, urgency or urinary incontinence.

(A.R. 1121, citing 1091.) In 2011, the ALJ notes that McGee’s records do not

describe the frequency of total bladder loss McGee described, only leaking and

voiding intervals every 30 minutes to 3-4 hours. (A.R. 1121, citing 782, 1071.)

The ALJ also noted that her “voiding intervals [had] improved to 1-1/2 to 2-1/2

hours” following an “InterStim” treatment in October 2011 (A.R. 1121, citing

1090); and by 2013, she reported that her neurogenic bladder problems were

controlled very well. (A.R. 1121, citing 935.) The ALJ made several more

findings in the record to show that, contrary to McGee’s testimony, the records

show that McGee’s urinary incontinence was effectively treated and largely in

control. (A.R. 1122; see e.g. A.R. 346-347, 775, 782, 928, 991-993, 1083.)

      In sum, although this Court may not have evaluated the evidence in the same

way as the ALJ, the Court may not substitute its own interpretation of the evidence

for the ALJ’s interpretation. Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir.

2002) (stating that as long as the ALJ’s credibility finding is supported by

substantial evidence in the record, the court “may not engage in second-guessing.”)

///

                                         14
       Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 15 of 17



      B.     Compliance with the Remand Order

      McGee also argues that the ALJ ignored this Court’s March 19, 2018 Order,

and thus the Ninth Circuit’s holding upon which the order relies. (Doc. 9 at 17.)

Specifically, McGee asserts that the ALJ failed to allow for emergency “on

demand” use of a restroom in the RFC hypothetical to the vocational consultant or

his final decision. (Id.)

      The Commissioner argues that the ALJ complied with this Court’s order as

well as the Ninth Circuit’s remand order, and that substantial evidence supports the

ALJ’s findings, including clear and convincing reasons for discounting McGee’s

symptom-based testimony. (Doc. 10 at 7-22.)

      The Court agrees with the Commissioner. Neither the Ninth Circuit’s

decision nor this Court’s remand order required the ALJ to find that McGee

required immediate access to a restroom. The Ninth Circuit directed a “remand to

the Social Security Administration to make additional step-five findings,

incorporating McGee’s non-exertional limitations.” McGee, 556 Fed.Appx. at

618. This Court directed that ALJ to “more clearly delineate Plaintiff’s

requirements with respect to restroom access, especially including whether she

requires ready access to the restroom ….” McGee v. Berryhill, 2018 WL 1378750

at *16. Therefore, the ALJ was required to consider the limitations by McGee’s

incontinence, and make additional findings as to whether immediate access was

                                        15
       Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 16 of 17



required. As previously discussed, the ALJ did so in context of McGee’s

testimony, making extensive findings regarding the nature and extent of her

condition which was supported by substantial evidence in the record. (See A.R.

1120-1123.) The ALJ found that McGee’s urinary incontinence had improved

through treatment and was largely in control. (A.R. 1122; see e.g. A.R. 346-347,

775, 782, 928, 991-993, 1083.) Further, the ALJ found McGee’s records show her

accidents involved less dramatic leaking related to stress incontinence – laughing,

sneezing, coughing, running. (A.R. 1122, citing A.R. 346, 782, 1065, 1071.) The

ALJ then accounted for McGee’s bladder problems and limitations in the RFC,

allowing ready access to a restroom and bathroom breaks every 90 minutes, which

falls within the range of McGee’s testified need for bathroom breaks every 1 to 1.5

hours (A.R. 531, 1122), and within the voiding frequency discussed in her medical

records. (A.R. 1090.) The RFC excluded the frequency of total or complete loss

accidents because such allegations were not corroborated by medical evidence.

(A.R. 1122.)

      These findings satisfy the Ninth Circuit’s remand to make additional step-

five findings incorporating her non-exertional limitations, and this Court’s remand

order to “more clearly delineate Plaintiff’s requirements with respect to restroom

access …” See McGee v. Berryhill, 2018 WL 1378750 at *16.




                                        16
       Case 1:19-cv-00043-TJC Document 12 Filed 10/20/20 Page 17 of 17



      Second, the ALJ defined and clarified the meaning of certain types of

“breaks” that this Court found ambiguous in McGee v. Berryhill. (A.R. 1155-

1156.) The ALJ discussed that standardized breaks meant “one at mid-shift, which

is typically right in the middle of the eight hours, usually either 30 minutes in

length or 60 minutes in length,” plus two additional normal breaks of 15 minutes in

the middle of each halves of the shift. (Id.) Next, the ALJ defined ergonomic

breaks as those that are encouraged in sedentary jobs to get up and stretch or walk

for 30 seconds to a minute. (A.R. 1156.) These definitions clarified the ambiguity

that the Court found in McGee v. Berryhill, 2018 WL 1378750 at *12.

V.    Conclusion

      For the foregoing reasons, the Court orders that the Commissioner’s decision

is AFFIRMED.

      IT IS ORDERED.

      DATED this 20th day of October, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge




                                          17
